Citation Nr: 1639973	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of gastric bypass surgery.

2.  Entitlement to service connection for residual scars of abdominal surgery.

3.  Entitlement to service connection for residuals of a hysterectomy.

4.  Entitlement to service connection for pre-cancer lesions of the stomach.

5.  Entitlement to service connection for left rotator cuff tendonitis.

6.  Entitlement to service connection for a right hand and wrist disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for varicose veins of the bilateral legs.

10.  Entitlement to service connection for lumbago.

11.  Entitlement to service connection for chronic anemia.

12.  Entitlement to service connection for chronic migraine headaches.

13.  Entitlement to service connection for allergic urticaria.

14.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to residuals of gastric bypass surgery.



REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979, from March 1985 to October 1997, and from May 2005 to June 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is associated with the claims file.

In April 2016 and May 2016, the Veteran submitted additional evidence in support of her claims along with a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for residuals of gastric bypass surgery; entitlement to service connection for residual scars of abdominal surgery; entitlement to service connection for headaches; entitlement to service connection for bilateral varicose veins; entitlement to service connection for anemia; entitlement to service connection for right knee patellofemoral syndrome; and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During her April 18, 2016 hearing before the Board, the Veteran withdrew her appeal for entitlement to service connection for residuals of a hysterectomy.

2.  During her April 18, 2016 hearing before the Board, the Veteran withdrew her appeal for entitlement to service connection for pre-cancer lesions of the stomach.

3.  During her April 18, 2016 hearing before the Board, the Veteran withdrew her appeal for entitlement to service connection for lumbago.

4.  The Veteran's right ankle sprain had its onset in service.

5.  The Veteran's left shoulder rotator cuff strain had its onset in service.

6.  The probative evidence of record does not reflect a current diagnosis of tenosynovitis of the right hand and wrist.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for residuals of a hysterectomy by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for pre-cancer lesions of the stomach by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for lumbago by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for right ankle strain are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for left shoulder rotator cuff strain are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Tenosynovitis of the right hand and wrist was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew her claims for entitlement to service connection for residuals of a hysterectomy, pre-cancer lesions of the stomach, and lumbago during an April 18, 2016 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

II.  Service Connection Claims

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claims for entitlement to service connection for a right ankle sprain and left shoulder rotator cuff strain, the Board is not precluded from adjudicating those issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a right ankle sprain and left shoulder rotator cuff strain.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to the claim for entitlement to service connection for tenosynovitis of the right hand and wrist, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letters dated in August 2009 and August 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration, and she has not identified any relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in September 2009.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the examiner's conclusion that a right wrist disability was not shown on examination is based upon an accurate review of the facts and physical examination.  Accordingly, the Board finds the September 2009 VA examination as to the existence of the Veteran's right wrist and hand tenosynovitis to be adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the April 2016 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for a right ankle sprain, left shoulder rotator cuff strain, and right hand and wrist tenosynovitis.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

	a.  Right Ankle Sprain and Left Shoulder Rotator Cuff Strain

The Veteran alleges that she incurred a right ankle sprain and a left shoulder rotator cuff strain during military service.  During her April 2016 hearing before the Board, she testified that she injured her right ankle and left shoulder during service.  Specifically, she stated that she injured her right ankle when she fell down some stairs.  She noted that she sought medical attention, which revealed a sprained and fractured ankle.  With regard to her left shoulder, she reported that she injured her shoulder while removing a dress.  She indicated that she sought medical treatment at that time.

The Veteran's service treatment records from her third period of active duty service reflect diagnoses of and treatment for right ankle sprain and left shoulder rotator cuff strain during military service.  Although a service entrance examination for the Veteran's third period of active duty service is not of record, an August 2003 enlistment examination is silent as to any indications of a right ankle disability, and a left shoulder disability.  Service treatment records dated in June 2005 reflect the Veteran's complaints of left shoulder pain with reduced range of motion.  She indicated that she experienced left shoulder pain caused by difficulty taking off a dress.  Service treatment records dated in July 2006 reveal complaints of right ankle and foot pain after falling.  An X-ray of the right foot showed a dorsal talus avulsion fracture and some lateral soft tissue swelling.  Diagnoses included right ankle sprain.  September 2007 and October 2007 X-rays of the right foot showed mild degenerative changes.  An October 2008 retirement physical noted tendonitis of the rotator cuff.

In September 2009, the Veteran underwent a VA examination.  She reported that she injured her right ankle during service when she fell down some steps.  She was given a brace and pain medication followed by physical therapy, which helped.  She also indicated that she developed left shoulder pain during service when she reached up.  She was given pain medication, a sling, and physical therapy.  X-rays of the left shoulder and right ankle were normal.  After performing a physical examination, the VA examiner diagnosed right ankle sprain and left shoulder rotator cuff strain.

During an April 2016 hearing before the Board, the Veteran testified that she injured her left shoulder during service.  She noted treatment for left shoulder pain during service and a current diagnosis of a left shoulder rotator cuff disorder.  She also testified that she injured her right ankle when she fell down some stairs during service.  She indicated that her ankle was sprained and fractured and that she had to wear a brace for several weeks after her injury.  She reported that arthritis was diagnosed in the same location of the injury one year later, and that she currently experiences swelling and pain.

As the evidence of record reflects in-service diagnoses of right ankle sprain in July 2006 and tendonitis of the rotator cuff in October 2008 with post-service diagnoses a mere three months after discharge including right ankle sprain and left shoulder rotator cuff strain, the Board finds that service connection for a right ankle sprain and a left shoulder strain is warranted as having their onset in service.  Reasonable doubt is resolved in the Veteran's favor in light of the diagnoses so soon after service and the in-service diagnoses of right ankle and left shoulder disabilities during her third period of active duty service.

With due consideration of the benefit of the doubt, entitlement to service connection for a right ankle sprain and left shoulder strain is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  Right Hand and Wrist Tenosynovitis

Review of the evidence of record does not show any diagnoses of or treatment for right hand and wrist tenosynovitis during or proximate to the appeal period. 

The Board acknowledges that the service treatment records show treatment for right wrist pain.  A January 2007 magnetic resonance imaging scan (MRI) of the right wrist showed edema and fluid about the extensor capri ulnaris tendon, a small ganglion cyst adjacent to pisiform, and mild focal edema within the lunate of uncertain etiology.  A January 2007 X-ray of the right wrist revealed mild osteoarthritic changes in the interphalangeal joints.  Additionally, an October 2008 retirement physical noted tenosynovitis of the right hand and wrist.

However, a September 2009 VA examination found no evidence of a right hand or wrist disability.  During the examination, the examiner noted the initial manifestation of the disease or injury occurred when the Veteran developed a cyst on the back of her hand with associated pain going up across the wrist.  The Veteran reported that the cyst had been intermittent with associated pain.  The examiner stated that the Veteran had not been evaluated when the cyst was evident, observing that the Veteran reported that it was last evident three weeks before, and had resolved in four days.  Physical examination of the right wrist was normal, and there were no pertinent findings.  X-ray of the right hand was normal, and showed well-maintained joint spacing and alignment with no fracture, erosions, or arthropathy, and normal soft tissues.  The examiner concluded that there was no independent right wrist problem identified associated with the right wrist and hand tenosynovitis.

During her April 2016 hearing before the Board, the Veteran testified that she developed right hand and wrist symptoms in 2007, and that she was diagnosed with ganglion cyst and mild osteoarthritis during service.

After a thorough review of the evidence of record, the Board concludes that service connection for right hand and wrist tenosynovitis is not warranted.  There is no medical evidence suggesting that the Veteran currently has tenosynovitis of the right hand and wrist now, or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Although the service treatment records show evidence of a ganglion cyst and osteoarthritis in the right hand, these diagnoses were rendered before the current appeal began.  Despite the Veteran's reports of right hand and wrist symptoms, the September 2009 VA examiner found no evidence of a right wrist disability on examination.

While the Veteran is competent to report symptoms capable of lay observation, she has not been shown to have had any medical training, is therefore not competent to render a diagnosis of tenosynovitis associated with her symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board accepts that the Veteran is competent to report symptoms of pain and swelling in her hand, but in the absence of a medical opinion, the Veteran's lay statements of symptoms are not sufficient to constitute a diagnosed disability.

As the evidence does not show a diagnosis of tenosynovitis of the right hand and wrist, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claim for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of tenosynovitis of the right hand and wrist at any point during the appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert, 1 Vet. App. 49.


ORDER

The appeal for entitlement to service connection for residuals of a hysterectomy is dismissed.

The appeal for entitlement to service connection for pre-cancer lesions of the stomach is dismissed.

The appeal for entitlement to service connection for lumbago is dismissed.

Entitlement to service connection for residuals of a right ankle sprain and fracture is granted.

Entitlement to service connection for residuals of a left shoulder rotator cuff strain is granted.

Entitlement to service connection for right hand and wrist tenosynovitis is denied.


REMAND

Initially, the Board observes that, although a substantial amount of service treatment records have been associated with the Veteran's claims file, the service treatment records do not appear to be complete.  In that regard, all service treatment records from the Veteran's active duty for training (ACDUTRA) in 1979 are missing, as well as the entrance and separation examinations from the Veteran's second period of service and the entrance examination from her third period of service.  While a formal finding of unavailability was issued by the RO in November 2010, the Board believes that additional efforts to obtain the Veteran's service treatment records are warranted.  Specifically, it does not appear from the requests that the RO requested the Veteran's service treatment records under her former surnames, F. or P.  Accordingly, the RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Maryland Air National Guard, and any other federal records repository and request all of the Veteran's service treatment records under each possible surname shown in the record.  Additionally, the RO should request and associate with the claims file the Veteran's service personnel records for each of her periods of active duty service.

Furthermore, VA examinations are required with regard to the Veteran's pending claims.  As there is evidence in the service treatment records from the Veteran's second period of service of headaches, varicose veins, allergic urticaria, right knee chondromalacia, and a psychiatric disability, as well as evidence of current diagnoses of these disabilities and testimony of continuous symptomatology, the Veteran should be provided with a VA examination to determine whether these disabilities are related to her active duty service.  With regard to the Veteran's claims for service connection for anemia and varicose veins, there is some indication in the record that these disabilities may have pre-existed the Veteran's active duty service.  Accordingly, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that these disabilities pre-existed military service and, if so, whether they were aggravated thereby.

With regard to the Veteran's claim for entitlement to service connection for residuals of a March 2008 gastric bypass surgery revision, a VA opinion is needed.  The evidence demonstrates that the Veteran underwent a vertical sleeve gastrectomy with duodenal switch in 2001, between her second and third periods of active duty service.  Thereafter, she underwent a total abdominal hysterectomy, left upper quadrant ventral hernia repair, surgery to remove a left adrenal tumor, and right lower quadrant Spigelian hernia repair before re-entering service in May 2005.  After entering service in 2005, she underwent an exploratory laparotomy surgery in 2007 with small bowel bypass for preanastomatic small bowel stricture with overlapping sphincteroplasty, posterior body repair, perineoplasty, and skin tag excision for rectocele, rectal incontinence, and perineal descent.  In March 2008, she underwent enteroenterostomy revision for dilation to the biliopancreatic limb proximate to anastomosis.  In May 2008, she underwent an exploratory laparotomy with lysis of adhesions for small bowel stricture.  An August 2008 service treatment record indicates that the Veteran experienced multiple complications of the initial 2001 duodenal switch with gastric sleeve gastrectomy, including multiple ventral hernias and small bowel obstructions.  

The Veteran contends that the March 2008 in-service enteroenterostomy revision surgery aggravated her per-existing residuals from the 2001 gastric bypass surgery.  She alleges that, after the March 2008 revision, she began experiencing small bowel obstructions which are the result of the March 2008 surgery.  During her April 2016 testimony before the Board, she observed that, although she had some complications of the original 2001 surgery, she did not begin experiencing obstructions of the small bowel until after the March 2008 revision surgery.  She believes that the March 2008 revision surgery aggravated her pre-existing residuals of the 2001 gastric bypass surgery.  As there is no medical opinion of record addressing whether the March 2008 revision surgery aggravated her pre-existing residuals of the 2001 gastric bypass surgery, a VA examination is necessary.

The issue of entitlement to service connection for residual scars from the in-service abdominal surgery is inextricably intertwined with the Veteran's claim of entitlement to service connection for residuals of gastric bypass surgery.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.


Accordingly, the case is REMANDED for the following action:

1.  The RO must submit another request to the NPRC, the RMC, the Maryland Air National Guard, and any other potential federal records repository for all service treatment records during all of the Veteran's periods of service, and must identify the Veteran using her all potential surnames, including Fore, Perry, and Milgrim.  The RO should request the Veteran's complete service personnel records as well.  All information obtained must be made part of the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO determines that such records do not exist or that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify her that it is ultimately her responsibility to provide the information identified. The Veteran and her representative must be given the appropriate time to respond.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her residuals of gastric bypass surgery.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to:

*Whether the pre-existing residuals of the 2001 gastric bypass surgery were permanently aggravated beyond the natural progress of the condition by the Veteran's active duty service, to include the March 2008 enteroenterostomy revision surgery.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

3.  After obtaining all available service treatment records and service personnel records, provide the Veteran with the appropriate VA examinations to determine the existence and etiology of any anemia, headaches, varicose veins, allergic urticaria, right knee disability, and psychiatric disability found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements and testimony of record, the examiner must answer the following: 

	a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's headache disability is etiologically related to her active duty service?

	b.  Is it at least as likely as not that the Veteran's allergic urticaria is etiologically related to her active duty service?

	c.  Is it at least as likely as not that the Veteran's right knee disability is etiologically related to her active duty service?

	d.  Is it at least as likely as not that any diagnosed psychiatric disability is etiologically related to the Veteran's active duty service?

	e.  Is there clear and unmistakable evidence that the Veteran's anemia and/or varicose veins pre-existed her military service?  If so, specify the evidence upon which this opinion is based.

If it is opined that clear and unmistakable evidence of record establishes that anemia and/or varicose veins pre-existed service, the examiner must also provide an opinion as to whether the anemia and/or varicose veins were permanently aggravated beyond the natural progress of the condition by the Veteran's active duty service.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If it is opined that there is not clear and unmistakable evidence of record establishing that anemia and/or varicose veins pre-existed service, the examiner should provide an opinion as to whether it is at least as likely as not that the anemia and/or varicose veins is etiologically related to her active duty service.

For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements and testimony to be credible evidence of in-service and post-service symptoms.  All opinions must be supported by complete rationale.

4.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran and her representative sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


